BRATTON, Circuit Judge
(dissenting).
In the absence of a binding agreement, compensation for property taken by condemnation for public use must conform to the exactions of the Fifth Amendment. But the constitutional provision does not prohibit the parties to an action of this kind from agreeing upon the amount to be paid for the property condemned. And where a valid agreement has been entered into fixing the value, it is the duty of the court to enter judgment for that sum. Danforth v. United States, 308 U.S. 271, 60 S.Ct. 231, 84 L.Ed. 240; Albrecht v. United States, 329 U.S. 599, 67 S.Ct. 606, 91 L.Ed. 531.
The instrument signed by Bogart and wife was in the nature of an offer to accept the amount specified therein as the fair market value of the property, and the offer was later accepted. It may be conceded that neither of the parties to the stipulation contemplated that any portion of the amount fixed would be paid to the Construction Company. It may be conceded that all parties to the stipulation contem*214plated that the amount specified would be paid to Bogart and wife for their interest in the premises. And it may be further conceded that the parties to the stipulation did not contemplate that it would have effect in relation to the rights or interest of the Construction Company. But when the Construction Company was eliminated from the case by the verdict of the jury determining that the lease for rock and gravel did not have any value, the litigation was limited to the United States and Bogart and wife. The stipulation was effective as between them, and the court providently gave it force and effect in entering the judgment. The judgment should be affirmed.